UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1385



KEITH ROBERTSON,

                                              Plaintiff - Appellant,

          versus


ERLINDA MARTINEZ, Internal Revenue Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-3854-WMN)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Robertson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Robertson appeals the district court’s order denying his

motion to reconsider the court’s prior order dismissing Robertson’s

42 U.S.C.A. § 1983 (West Supp. 2001), action.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Robertson v. Martinez, No. CA-01-3854-WMN (D. Md. Feb.

7, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2